Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.833 Filed 07/28/20 Page 1 of 34




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,                             Case No. 18-cr-20089-02

 vs.                                           Hon. Matthew F. Leitman
                                               United States District Judge
 KHALED BILAL HASSAN,

        Defendant.
                                                                                   /

                  DEFENDANT’S EMERGENCY MOTION
               FOR IMMEDIATE REDUCTION OF SENTENCE
                     (COMPASSIONATE RELEASE)


       NOW COMES, Defendant Khaled Bilal Hassan (“Mr. Hassan”), by his

counsel Amir I. Makled, through Hall Makled, PC, respectfully moves this

Honorable Court, pursuant to the First Step Act of 2018 (the “FSA”) and pursuant

to 18 U.S.C. §3582(c)(1)(A)(i), to modify Mr. Hassan’s 18-month term of

imprisonment to time served, and to impose a special condition that he serve a period

of home confinement on supervised release. Such a modification will effectively

allow him to finish the remaining portion of his prison sentence on home

confinement, which will in turn allow him to protect himself, the Bureau of Prisons

(the “BOP”), and the community at large from the spread of the Novel Coronavirus

2019 (“COVID-19”), by sheltering in place at his residence.


                                                                                   1
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.834 Filed 07/28/20 Page 2 of 34




      This compassionate release and modification of sentence is necessary for

Mr. Hassan’s serious underlying and pre-existing medical conditions, including

Asthma and Diabetes: Type-Two. Mr. Hassan is symptomatic in his conditions, and

experiences chest pain and shortness of breath as a result. He must vigorously

monitor these conditions to prevent any further complications. He is currently

prescribed medication to help alleviate the symptoms associated with his diagnosis.

      Note, on July 27, 2020, the undersigned Counsel attempted to seek

concurrence in this Motion, and the requested relief, pursuant to LR 7.1(a), by

contacting the Assistant United States Attorney, Chris Rawsthorne.

                               INTRODUCTION

      On September 19, 2019, this Honorable Court sentenced Khaled Hassan to

18 months incarceration for 18 U.S.C. § 1342 and 18 U.S.C. § 1349; Conspiracy to

Commit Mail Fraud. Title 18 U.S.C. §3582 states that the administrative procedure

for requesting a compassionate release is through the warden of the BOP facility

where the inmate is located.

      On May 29, 2020 Mr. Hassan filed a Motion for Compassionate Release unto

this Honorable Court. On June 12, 2020, Mr. Hassan’s Motion was denied without

prejudice for failure to satisfy either requirement provided in 18 USC

§3582(c)(1)(A). This Honorable Court instructed Mr. Hassan that he may re-file a

Motion for Compassionate Release after he complied with §3582(c)(1)(A), a which


                                                                                 2
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.835 Filed 07/28/20 Page 3 of 34




point the Court will consider the merits of Mr. Hassan’s motion. [Exhibit A – Order

Denying Mr. Hassan’s Compassionate Release Motion]. On or about June 17, 2020,

Mr. Hassan submitted an inmate request to the Warden for an early release, and his

request was denied on July 7, 2020. [Exhibit B – Inmate Request for Reduction in

Sentence]. Now, Mr. Hassan submits the instant Motion for Immediate Reduction

of Sentence (Compassionate Release).

                          FACTUAL BACKGROUND

I.    Defendant’s Background and Criminal History

      Khaled Hassan is a 34 year old male, who suffers from chronic or serious

medical problems, i.e., Asthma, Diabetes: Type-Two. [see attached Exhibit C]

Mr. Hassan is a low security inmate, who was sentenced to a term of 18 months for

Conspiracy to Commit Mail Fraud. He was sentenced by this Honorable Court on

September 19, 2018. At this time, Mr. Hassan has served approximately half of the

18 month sentence. Prior to the aforementioned conviction, Mr. Hassan has no

history of Adult Criminal Convictions, other Criminal Conduct or pending charges.

      Mr. Hassan also has very strong family ties. He has a wife, who is

unemployed, and three children. His parents and in-laws are also all very supportive

of him. Prior to his incarceration he was employed at The Oil Exchange in Warren,

Michigan and he has been advised that he can return to that employment.

II.   The COVID-19 Pandemic


                                                                                  3
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.836 Filed 07/28/20 Page 4 of 34




         On Tuesday, March 10 Governor Gretchen Whitmer declared a state of

emergency in Michigan as a result of the COVID-19 crisis. Executive Order, No.

2020-04 (March 10, 2020). On March 11, 2020, the World Health Organization

officially classified COVID-19 a pandemic1. On March 13, 2020, the President of

the United States declared a national emergency due to the novel coronavirus disease

(COVID-19)2. On March 15, the Michigan Supreme Court issued Administrative

Order No. 2020-1, urging all state courts to “take any . . . . reasonable measures to

avoid exposing participants in court proceedings, court employees, and the general

public to the COVID-19 crisis.” The order further instructs courts specifically to

“take into careful consideration public health factors arising out of the present state

of emergency . . . in making pretrial release decisions, including in determining any

conditions of release.” Additional protective measures have been taken in Michigan

since that date, including but not limited to closing schools, canceling all large

gatherings, and initiating the “Stay Home, Stay Safe” Executive Order.

         As of May 27, 2020, the novel coronavirus (COVID- 19), has infected over

5.61 Million people, leading to at least 351,000 deaths worldwide.3 In Michigan, as


1WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020) at
https://bit.ly/2W8dwpS.

2Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease
(COVID-19) Outbreak, The White House (Mar. 13, 2020)
https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak.

3   Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times (March 12,

                                                                                          4
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.837 Filed 07/28/20 Page 5 of 34




of May 27, 2020, there are 54,000 of positive cases of COVID-19 and over 5,000

confirmed deaths.

       The CDC has issued guidance that individuals at higher risk of contracting

COVID-19 4--- adults over 65 years old and people of all ages with underlying

medical conditions, particularly if not well controlled, including people with chronic

lung disease or moderate to severe asthma, people who have serious heart conditions,

people who are immunocompromised, people with severe obesity (body mass index

[BMI] of 40 or higher), people with diabetes, people with chronic kidney disease

undergoing dialysis, people with liver disease.

III.   Conditions at FCI Morgantown

       On March 23, 2020, the CDC acknowledged that correctional and detention

facilities “present [] unique challenges for control of COVID-19 transmission among

incarcerated/detained persons, staff and visitors5.” Specifically, the CDC noted that

many detention conditions create a heighted risk of danger to detainees. These

conditions include low capacity for patient volume, insufficient quarantine space,



2020), at https://nyti.ms/2U4kmud (updating regularly).

4People Who are at Higher Risk Severe Illness; https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-at-higher-risk.html

5Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in Correctional
and Detention Facilities, Centers for Disease Control (March 23, 2020),
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-
correctional-detention.html


                                                                                         5
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.838 Filed 07/28/20 Page 6 of 34




insufficient on-site medical staff, limited ability of incarcerated/detained persons to

exercise effective disease prevention measures, etc. Id.

      The Coronavirus is now reported to exist amongst staff and inmates at FCI

Morgantown, and the Federal Bureau of Prisons reportedly is not testing anyone

who is not seriously ill, according to its public website. It is anticipated that the

Coronavirus is more widespread in the BOP than reported, and it is clear that Mr.

Hassan has been exposed and is not being protected as he should be due to his poor

health, and that his life is now at extreme risk. Mr. Hassan is presently on lockdown

at the facility, because of the virus and is only allowed out for an hour, otherwise he

is in closed quarters with who knows, how many COVID-19 carriers. Prior, to Mr.

Hassan being placed on lock down, he was granted passes, which allowed him to go

outside into the yard, without restraints. Mr. Hassan’s medical conditions, combined

with his remaining time to serve on his sentence and the high risk posed by COVID-

19.

                               LAW AND ANALYSIS

 I.    Jurisdiction of This Court: Exhaustion.

      The First Step Act (the “FSA”) does not require mandatory administrative

exhaustion for motions for reduction in sentence pursuant to 18 U.S.C. §

3582(c)(1)(A) The plain text of the FSA gives courts power to consider a motion for

reduction in sentencing without requiring full administrative remedies.


                                                                                     6
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.839 Filed 07/28/20 Page 7 of 34




      On or about June 17, 2020, Mr. Hassan directed a request for reduction in

sentence to F.J. Bowers, Warden of FCI Morgantown (where Mr. Hassan is currently

detained). Mr. Hassan has waited 30 days from the receipt of this request to be

released   by   the    Warden,   as   required   by   18     U.S.C.   §3582(c)(1)(A).

The statutory text of §3582(c)(1)(A), provides as follows:

      (C) The court may not modify a term of imprisonment once it has been
      imposed, except that:

            (1)(A) in any case -- the court, upon motion of the Director of the
            Bureau of Prisons or upon motion of the defendant after the defendant
            has fully exhausted all administrative rights to appeal a failure of the
            Bureau of Prisons to bring a motion on the defendant’s behalf or the
            lapse of 30 days from the receipt of such a request by the warden
            of the defendant’s facility, whichever is earlier may reduce the term
            of imprisonment (and may impose a term of probation or supervised
            release with or without conditions that does not exceed the unserved
            portion of the original term of imprisonment), after considering the
            factors set forth in section §3553(a) to the extent that they are
            applicable, if it finds that –

                      (i) extraordinary and compelling reasons
                      warrant such a reduction

Thus, the FSA’s compassionate release provision grants the sentencing court the

power to reduce a prisoner’s sentence when “extraordinary and compelling reasons

warrant such a reduction.”

      Additionally, this language does not make exhaustion of administrative

remedies mandatory. The plain text gives this Court the power and authority to

reduce a sentence even without exhaustion of remedies in those contexts. The Court


                                                                                   7
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.840 Filed 07/28/20 Page 8 of 34




has such power whenever the Director of the Bureau of Prisons makes the motion or

“the lapse of 30 days from the receipt of [a] request by the warden of the defendant’s

facility ” Id.

       Mr. Hassan’s health and novel coronavirus (COVID-19) certainly place him

in extraordinary and compelling reasons for early release and meets other criteria.

As such, Mr. Hassan respectfully suggests that there are three circumstances where

failure to exhaust may be excused: (1) Exhaustion may be unnecessary where it

would be futile, either because agency decision makers are biased or because the

agency has already determined the issue; (2) exhaustion may be unnecessary where

the administrative remedy process would be incapable of granting adequate relief;

(3) exhaustion may be unnecessary where pursuing agency review would subject

plaintiffs to undue prejudice. See, United States of America v. Wilson Perez, USDC

SDNY 17.Cr.513 (4/1/2020), citing Washington v. Barr, 925 F. 3d 109, 118(2d Cir.

2019) (citing McCarthy v. Madigan, 503 U.S. 140, 146-47 (1992).

       The courts’ power under § 3582(c)(2) also supports this view that

administrative exhaustion is not jurisdictionally required. Subsection (c)(2) provides

as follows:

       in the case of a defendant who has been sentenced to a term of
       imprisonment based on a sentencing range that has subsequently been
       lowered by the Sentencing Commission pursuant to 28 U.S.C. 994(o),
       upon motion of the defendant or the Director of the Bureau of Prisons,
       or on its own motion, the court may reduce the term of imprisonment,
       after considering the factors set forth in section 3553(a) to the extent

                                                                                    8
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.841 Filed 07/28/20 Page 9 of 34




       that they are applicable, if such a reduction is consistent with applicable
       policy statements issued by the Sentencing Commission. 18 USC
       §3582(c)(2).

Therefore, subsection (c)(2) operates as another provision granting courts the power

to “reduce the term of imprisonment,” permitting the court to act “in the case of a

defendant who has been sentenced to a term of imprisonment based on a sentencing

range that has subsequently been lowered by the Sentencing Commission pursuant

to 28 U.S.C. §994(o).” Moreover, “after considering the factors set forth in section

3553(a) to the extent that they are applicable, if such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” Id.

       Circuit Courts have found that the District Courts have jurisdiction to consider

the motion to reduce a sentence because the Courts are empowered generally to have

jurisdiction over federal criminal cases. In other words, section 3582(c) is not the

source of the court’s jurisdiction. See U.S. v. Taylor, 778 F.3d 667, 671 (7th Cir.

2015) (“[Section] 3582 is not part of a jurisdictional portion of the criminal code but

part of the chapter dealing generally with sentences of imprisonment. . .[n]or is

subsection (c) phrased in jurisdictional terms.”)6 Accordingly, §3582(c) generally

should not be understood to impose jurisdictional prerequisites related to exhaustion.




6See also U.S. v. Calton, 900 F.3d 706, 710-11 (5th Cir. 2018) (citing U.S. v. Caraballo-Martinez,
866 F.3d 1233, 1243 (11th Cir. 2017); U.S. v. May, 855 F.3d 271, 274-75 (4th Cir. 2017); U.S.
v. Trujillo, 713 F.3d 1003, 1005 (9th Cir. 2013); U.S. v. Green, 886 F.3d 1300, 1306 (10th Cir.
2018) (rejecting claim of jurisdictional bar).

                                                                                                 9
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.842 Filed 07/28/20 Page 10 of 34




       Likewise, when the movant is facing irreparable harm and futility, courts have

 consistently waived exhaustion of administrative remedies. Garza v. Davis 596 F.3d

 1198, 1203-04 (10th Cir. 2010) (recognizing futility exception in context of § 2241

 petition); Woodall v. Federal Bureau of Prisons, 432 F.3d 235, 239 n.2 (3d Cir.

 2005) (“[E]xhaustion would be futile, given that Woodall is not challenging the

 application of the BOP regulations, but their validity”) Elwood v. Jeter, 386 F.3d

 842, 844, n.1 (8th Cir. 2004); Fournier v. Zickefoose, 620 F. Supp. 2d 313, 317 (D.

 Conn. 2009); Boucher v. Lamanna, 90 F.Supp. 2d 883, 887 (N.D. Ohio 2000)

 (concluding that exhaustion of administrative remedies would be futile where the

 BOP’s policy on categorizing the prisoner’s offense as a violent crime was

 mandatory, the issue was a legal one that the BOP had consistently defended, and

 the potential for immediate release counseled timely consideration of the petitioner’s

 case) 7

       Particularly in the compassionate release context, courts have recognized that

 under appropriate circumstances, seeking relief from the BOP can be futile, and so,

 exhaustion of administrative remedies is waived. Thody v. Swain, 2019 U.S. Dist.



  7See also Chevrier v. Marberry, 2006 WL 3759909, *2-3 (E.D. Mich. Dec. 20, 2006);
  Cushenberry v. Federal Medical Center, 530 F. Supp. 2d 908, 912 (E.D. Ky. 2008); Zucker v.
  Menifee, 2004 WL 102779, *4 (S.D.N.Y. Jan. 21, 2004); Snyder Angelini, 2008 WL 4773142,
  *2 (E.D.N.Y. Oct. 27, 2008); Ross v. Fondren, No. 08-325, 2008 WL 4745671 (D. Minn.
  Oct. 29, 2008); Kelly v. Daniels, 469 F. Supp. 2d 903, 904 (D. Or. 2007); Scott v.
  Lindsay, 2007 WL 2585072, at *2 (E.D.N.Y. Sept. 10. 2007).


                                                                                         10
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.843 Filed 07/28/20 Page 11 of 34




 LEXIS 226582, *5 (C.D. Ca. Nov. 26, 2019) (citing Fraley v. United States Bureau

 of Prisons, 1 F.3d 924 (9th Cir. 1993) (where administrative appeal to Regional

 Director certainly denied request based on BOP policy, further application for

 administrative remedies would be futile)); Merth v. Puentes, 2019 U.S. Dist. LEXIS

 114799, *8 (E.D. Ca July 10, 2019) (holding administrative exhaustion of FSA’s

 remedies would be futile)); Merth v. Puentes, 2019 U.S. Dist. LEXIS 114799, *8

 (E.D. Ca July 10, 2019) (holding administrative exhaustion of FSA’s good time

 credits provision futile and so waived)8

       These conclusions are also supported by other provisions in the FSA.

 Specifically, the FSA carves out notice and expedited administrative consideration

 for prisoners with terminal illnesses. 18 U.S.C. § 3582(d). Both the language of the

 FSA and the legislative history support the conclusion that full exhaustion of

 administrative remedies is subject to exceptions, and it is not mandatory.

       Confirmed cases of COVID-19 continue to accumulate daily. Those with

 underlying medical conditions must take immediate preventative actions, including

 avoiding crowded areas and staying home as much as possible. This also pertains

 to Michigan, since the community continues to spread the disease, we must take




  8 Cf U.S. v. Mills, 2019 U.S. Dist. LEXIS 10954, *3 (M.D.Fl. January 23, 2019)
  (prisoner cannot invoke futility of administrative remedies when he requested compassionate
  release before the enactment of FSA).



                                                                                                11
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.844 Filed 07/28/20 Page 12 of 34




 every necessary action to protect vulnerable populations and the community at

 large. Most importantly, according to              public    health     experts, incarcerated

 individuals “are at special risk of infection, given their living situations,” and “may

 also be less able participate in proactive measures to keep themselves safe;”

 “infection control is challenging in these settings.” Outbreaks of the flu regularly

 occur in jails9, and during the H1N1 epidemic in 2009, many prisons dealt with high

 numbers of cases10. Therefore, because extraordinary and compelling reasons exist

 to warrant a reduction of Mr. Hassan’s sentence, exhaustion is not required and this

 Honorable Court has jurisdiction over this Motion for Compassionate Release.

     II.   Reasons Action by This Honorable Court is Warranted Now.

           Congress did not define what would constitute an “extraordinary and

 compelling reason” warranting a reduction of a sentence under § 3582(c). Indeed,

 the legislative history confirms that it intended to grant federal sentencing courts

 broad discretion to make those determinations on a case-by-case basis, and to reduce

 fundamentally unfair sentences where such reasons exist.

           The FSA provides that the defendant has the authority to make this motion to

 the warden of defendant’s facility, and the warden has the authority to make this


 9Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases
 45(8)) P:1047-1055, at http://www.antoniocasella.eu/salute/Bick_oct2007.pdf

 10Laura M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners and Jail
 Inmates, 2011-12. NCJ 248491. Washington, D.C.: U.S.


                                                                                                12
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.845 Filed 07/28/20 Page 13 of 34




 recommendation to the central office who forwards this to the sentencing judge for

 action. As such, Mr. Hassan’s immediate concerns are that his health issues are

 extreme; notwithstanding the fact that, the Defendant has been hospitalized at least

 three times and is receiving what limited care the prison can provide for enough care

 for his health issues. Finally, Mr. Hassan should be excused from exhausting his

 administrative remedies because the BOP does not have any policy in place to

 consider requests based on COVID-19. Therefore, any such request would be futile.

 To date, the BOP’s response to the COVID-19 pandemic has not included the urgent

 identification and consideration for early release those prisoners who are at a higher

 risk from this disease.

        In recent weeks, COVID-19 has spread throughout the United States,

 infecting thousands of Americans and inflicting many with severe respiratory illness;

 many Americans have perished11. On March 11, 2020, the World Health

 Organization described the COVID-19 outbreak as a global pandemic. COVID-19

 poses a fatal risk to people 60 years of age and older and those with preexisting

 conditions12.


 11Department of Justice, Bureau of Justice Statistics, at
 https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf

 12See generally CDC: COVID-19 Situation Summary, available at
 https://www.cdc.gov/coronavirus/2019- ncov/cases-updates/summary.html See Centers of
 Disease Control and Prevention, People Who are at Higher Risk Severe Illness;
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html



                                                                                           13
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.846 Filed 07/28/20 Page 14 of 34




       Khaled Hassan is a 34 year old male, who suffers from chronic or serious

 medical problems, i.e., Asthma, Diabetes: Type-Two. Mr. Hassan has served one-

 half of the 18 month sentence. Mr. Hassan has also been a model prisoner. Moreover,

 leaving Mr. Hassan in custody to become infected with COVID- 19 endangers the

 entire community, not just Mr. Hassan. Whether or not Mr. Hassan eventually

 contracts COVID-19, his medical care will drain urgently needed resources from the

 community. The emerging consensus among public health experts is that it is

 absolutely critical to reduce the number of people incarcerated in order to both

 contain the spread of COVID-19 and to reduce the impact on medical resources.

 Given these facts, Mr. Hassan’s continued detention cannot be justified.

       Therefore, Mr. Hassan’s request for urgent compassionate release based on

 the COVID-19 pandemic will be futile because BOP’s policy response does not

 currently include any emergency or urgent consideration of early release or the

 recommendation for a reduction in sentence on the basis of the COVID-19

 pandemic. Since BOP has not created an emergency administrative remedy for

 prisoners at serious risk from COVID-19, seeking such urgent administrative relief

 constitutes an exception to the exhaustion requirement on the basis of futility. See

 Fletcher v Menard Correctional Center, 623 F.3d1171, 174 (7th Cir. 2010) (“If it

 takes two weeks to exhaust a complaint that the complainant is in danger of being




                                                                                  14
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.847 Filed 07/28/20 Page 15 of 34




 killed tomorrow, there is no ‘possibility of some relief’ and so nothing for the

 prisoner to exhaust”).

        The FSA benefits persons who suffer from chronic health concerns, and are

 on a terminal track. Mr. Hassan appears to fit this criteria, as there is a concern that

 the Asthma has recurred. This vulnerable, young man has been exposed to the Novel

 Coronavirus and several prisoners have been placed in isolation. Mr. Hassan is in

 the highest risk category of individuals who face grave health consequences or death

 from exposure to COVID-19. The condition did not manifest itself until Mr. Hassan

 was incarcerated. However, now he has multiple health issues, which under the best

 circumstances would be a challenge now you add the coronavirus and his life is in

 serious danger. It is requested that this Court order that Mr. Hassan be immediately

 released pursuant to the First Step Act.

 III.   Extraordinary and Compelling Reasons for Release.

        Mr. Hassan has maintained excellent conduct at FCI Morgantown facility.

 He is at the lowest security level as of this writing. He is presently on lockdown at

 the facility because of the virus and is only allowed out for an hour, otherwise he is

 in closed quarters with, who knows how many COVID-19 carriers. Prior to Mr.

 Hassan being placed on lock down, he was granted passes, allowing him to go

 outside into the yard without restraints. Mr. Hassan’s medical conditions, combined

 with his remaining time to serve, and the high risk posed by COVID-19 clears the


                                                                                      15
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.848 Filed 07/28/20 Page 16 of 34




 high bar set by §3582(c)(1)(A). As discussed in the recent opinion and order in

 United States v. Wilson Perez13, two reasons for release were defined: (1)

 “extraordinary and compelling circumstances exist where the defendant is suffering

 from serious physical or medical conditions…that substantially diminishes the

 ability to provide self-care within the environment of a correctional facility “; (2)

 1B1.13, n.1(D) authorizes release based on “extraordinary and compelling reasons

 other than, or in combination with, the [other] reasons described.” The Court in

 Perez found that the seriousness of the disease coupled with the inmate’s inability

 to distance himself from others and to protect himself in his close-quarters

 confinement from other inmates and staff who could be infected with COVID-19,

 were facts relevant to consider in evaluating whether or not the inmate was a serious

 candidate for release under the First Step Act.

        When, Mr. Hassan surrendered to prison, he was a healthy human being and

 now, he suffers from illnesses that will be life threatening combined with COVID-

 19. Now, it seems he suffers from these illnesses, and due to the close quarters and

 the inability to follow social distancing, to wear protective gear, or to follow any of

 the CDC protocols to be safe from COVID-19, he is exposed. He was not being well-

 cared for before the COVID-19 pandemic. He is now unable to be transported to the




 13United States v. Wilson Perez, Case No. 17 Cr. 513-3 (AT), Southern District of New York,
 Judge Analisa Torres, April 1, 2020.

                                                                                               16
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.849 Filed 07/28/20 Page 17 of 34




 hospital to be tested for illnesses in the event there is an onset of a virus, and he is

 now on lockdown, because of the fear of the exposure to COVID-19.

  IV.    A reduction in sentence is warranted considering the other sentencing
         factors.

        Mr. Hassan was convicted of nonviolent crimes that involved Conspiracy to

 commit mail fraud. He also has very strong family ties. His wife and three children,

 as well as his parents and in-laws are all very supportive of him. Prior to his

 incarceration he was employed at The Oil Exchange in Warren, Michigan and he

 has been advised that he can return to that employment. He does not present a danger

 to the safety of any person or the community

  V.     Residence if transferred to Supervised Release.

        If this request for compassionate release/RIS is granted under the First Step

 Act, Mr. Hassan will live with his wife and children, who reside in Dearborn

 Heights, Michigan. This is a private residence where he has the ability to quarantine

 for 14 days. He has the ability to secure medical insurance.

                                    CONCLUSION

        With the passage of the First Step Act, Congress emphasized the imperative

 need to reducing unnecessary incarceration and avoiding unduly punitive sentences

 that do not serve the ends of justice. Mr. Hassan asks for the mercy of the court to

 allow him to self-isolate during this pandemic, and respectfully requests that this

 Honorable Court take this opportunity to grant a reduction in his sentence based on


                                                                                      17
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.850 Filed 07/28/20 Page 18 of 34




 extraordinary and compelling reasons.

           For Mr. Hassan, nothing could be more extraordinary and compelling than

 this pandemic. Early research shows that diabetes patients, like Mr. Hassan, have

 mortality rates that are more than twice as high as overall mortality rates 14. One

 recent report revealed: “Among 784 patients with diabetes, half were hospitalized,

 including 148 (18.8%) in intensive care. That compares with 2.2% of those with no

 underlying conditions needing ICU treatment15.”

           These statistics—which focus on the non-prison population—become even

 more concerning when considered in the prison context. (see “FCI Morgantown

 Conditions” above). Prisons are tinder boxes for infectious disease. The question

 whether the government can protect inmates from COVID-19 is being answered

 every day, as outbreaks appear in new facilities.

           Furthermore, as provided above, the FSA allows a court to reduce an inmate’s

 sentence if the court finds that (1) “extraordinary and compelling reasons” warrant

 a reduction, (2) the reduction would be “consistent with any applicable policy

 statements issued by the Sentencing Commission,” and (3) the applicable sentencing



      14See Report of the WHO-China Joint Mission on Coronavirus Disease 2019 (COVID-19),
      World Health Organization (Feb. 24, 2020), at 12, https://www.who.int/docs/default-
      source/coronaviruse/who-china-joint-mission-on-covid-19-final-report.pdf

 15Tom Avril, How much diabetes, smoking, and other risk factors worsen your coronavirus odds,
 Philadelphia Inquirer (Mar. 31, 2020), https://www.inquirer.com/health/coronavirus/coronavirus-
 underlying-conditionns- heart-lung-kidney-cdc-20200331.html

                                                                                             18
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.851 Filed 07/28/20 Page 19 of 34




 factors under § 3553(a) warrant a reduction. 18 U.S.C. § 3852(c)(1)(A). Congress

 has not defined the term “extraordinary and compelling,” but the Sentencing

 Commission has issued a policy defining the term. The policy statement lists three

 specific examples of “extraordinary and compelling reasons,” none of which apply

 to Mr. Hassan. U.S.S.G. § 1B1.13 cmt.n.1(A)-(C). It also provides a fourth

 “catchall” provision if the Director of the Bureau of Prisons determines that “there

 exists in the defendant’s case an extraordinary and compelling reason other than, or

 in combination with, the reasons described,” Id. § 1B1.13, cmt.n.1(D).

       Mr. Hassan’s position is that, in light of the FSA, the Court is no longer bound

 by the policy statement. Therefore, the Court can and should exercise its discretion

 to determine that “extraordinary and compelling reasons” exist for his release.

 The Government may argue that Mr. Hassan does not meet any of the enumerated

 criteria in the policy statement, and that the Court cannot independently assess

 whether other extraordinary and compelling reasons exist that warrant a sentence

 reduction. However, Mr. Hassan argues that (1) the Court may independently assess

 whether “extraordinary and compelling reasons” exist; (2) the COVID-19

 pandemic—in combination with Mr. Hassan’s underlying health conditions,

 proximity to his release date, and rehabilitation—constitute “extraordinary and

 compelling reasons” that warrant a reduction; (3) Mr. Hassan is not a danger to his

 community; and (4) the factors under § 3553(a) favor reducing Mr. Hassan’s


                                                                                    19
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.852 Filed 07/28/20 Page 20 of 34




 sentence

        Federal courts may reduce a prisoner’s sentence under the circumstances

 outlined in 18 U.S.C §3852(c). Prior to 2018 only the Director of the Bureau of

 Prisons (“BOP”) could file these kinds of “compassionate-release motions.” United

 States v Brown, 411 F. Supp. 3d 466, 448 (S.D. Iowa 2019). Yet, the BOP rarely

 does                                                                              so.

 The BOP was first authorized to file compassionate-release motions in 1984.

 From 1984 to 2013, an average of only 24 inmates were released each year through

 BOP-filed motions. Hearing on Compassionate Release and the Conditions of

 Supervision Before the U.S. Sentencing Comm‘n (2016) (statement of Michael E.

 Horowitz, Inspector General, Dep’t of Justice). According to a 2013 report from the

 Office of the Inspector General, these low numbers resulted, in part, because the

 BOP’s “compassionate release program had been poorly managed and implemented

 inconsistently,…resulting in eligible inmates… not being considered for release, and

 terminally ill inmates dying before their requests were decided.” Id. The report also

 found that the BOP “did not have clear standards as to when compassionate release

 is warranted and…BOP staff therefore had varied and inconsistent understandings

 of the circumstances that warrant consideration for compassionate release.” Id.

        Against this backdrop, Congress passed and President Trump signed the First

 Step Act in 2018, a landmark piece of criminal-justice reform legislation that


                                                                                   20
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.853 Filed 07/28/20 Page 21 of 34




 “amend[ed] numerous portions of the U.S. Code to promote rehabilitation of

 prisoners and unwind decades of mass incarceration.” Brown, 411 F. Supp. 3d at 448

 (citing Cong. Research Serv., R4558, The First Step Act of 2018: An Overview 1

 (2019)).

 In an effort to improve and increase the use of the compassionate- release process,

 the First Step Act amended §3852(c)(1)(A) to allow prisoners to directly petition

 courts for compassionate release, removing the BOP’s exclusive “gatekeeper” role16.

 Congress made this change in § 603 (b) of the First Step Act. Section 603(b)’s

 purpose is enshrined in its title: “Increasing the Use and Transparency of

 Compassionate Release.” Section 603 (b) was initially a standalone bill that

 “explicitly sought to “improve the compassionate release process of the Bureau of

 Prisons.” Brown, 411 F. Supp. 3d at 451 (quoting Granting Release and Compassion

 Effectively Act of 2018, S. 2471, 11th Cong. (2018).

       The amendment to § 3682(c)(1)(A) provided prisoners with two direct routes

 to court: (1) file a motion after fully exhausting administrative appeals of the BOP’s

 decision not to file a motion, or (2) file a motion after “the lapse of 30 days from the

 receipt…of such a request” by the warden of the defendant’s facility, “whichever is


 16See also United States v. Redd, 2020 WL 1248493, at *7(E.D. Va. Mar. 16, 2020)(“The
 First Step Act was passed against the backdrop of documented infrequency with which the
 BOP filed motions for a sentence reduction on behalf of defendants.”); 164 Cong. Rec.
 S7314-02, 2018 WL 6350790 (Dec. 5, 2018) (statement of Senator Cardin, co-sponsor of
 the First Step Act)(“[T{he bill expands compassionate release…and expedites
 compassionate release applications.”).

                                                                                       21
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.854 Filed 07/28/20 Page 22 of 34




 earlier.” 18 U.S.C. § 3852(c)(1)(A). These changes gave the “district judge…the

 ability to grant a prisoner’s motion for compassionate release even in the face of

 BOP opposition or its failure to respond to the prisoner’s compassionate release

 request in a timely manner.” United Sates v. Young, 2020 WL 1047815, at *5(M.D.

 Tenn. Mar. 3, 2020). The substantive criteria of § 3582(c)(1)(A)(i) remained the

 same. Congress never defined the term “extraordinary and compelling reasons,”

 except to state that “[r]ehabilitation…alone” does not suffice. 18 U.S.C. § 994(t).

 Rather, Congress directed the Sentencing Commission to define the term. Id. The

 Commission did so prior to the passage of the First Step Act, but has not since

 updated the policy statement. See U.S.S.G. § 1B1.13 cmt.n.1(A)-(D). In subsections

 (A)-(C) of an Application Note to U.S.S.G. §1B1.13, the Commission enumerated

 three specific “reasons” that qualify as “extraordinary and compelling”: (A)

 terminal illness diagnoses or serious medical, physical or mental impairments from

 which a defendant is unlikely to recover, and which “substantially diminish” the

 defendant’s capacity for self-care in prison; (B) aging- related health decline where

 a defendant is over 65 years old and has serve at least ten years or 75% of his

 sentence; or (c) two family related circumstances: (i) death/incapacitation of the only

 caregiver for the inmate’s children or (ii) incapacitation of an inmate’s spouse, if the

 inmate           is          the           spouse’s           only           caregiver.

 See id. cmt.n.1(A)-(C). The policy statement also added a catchall provision that


                                                                                      22
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.855 Filed 07/28/20 Page 23 of 34




 gave the Director of the BOP the authority to determine if “there exists in the

 defendant’s case an extraordinary and compelling reason other than, or in

 combination with” the other three categories. Id. cmt. n1(D).

       Thus, implicitly, recognizing that it is impossible to package all

 “extraordinary and compelling” circumstances into three neat boxes, the

 Commission made subsections (A)-(C) non-exclusive by creating a catchall that

 recognized that other “compelling reason” could exist. See United States v.

 Urkevich, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019) (noting that §1B1.13

 never “suggests that [its] list [of criteria] is exclusive”); United States v. Beck, ---F.

 Supp. 3d ----, 2019 WL 2716505 at *8 (M.D.N.C. June 2, 2019) “(Read as a

 whole, the application notes suggest a flexible approach . . . [and] recognize that

 the examples listed in the application note do not capture all extraordinary and

 compelling circumstance.”).

       The Commission has not updated its policy statement to account for the

 changes imposed by the First Step Act17, and the policy statement is now clearly

 outdated.

 The very first sentence of § 1B1.13 constrains the entire policy statement to motions



 17As several courts have recognized, the Commission is unable to update the Sentencing
 Guidelines because, at the moment, it lacks a sufficient number of appointed commissioners
 to take this action. See, e.g., United States v. Maumau, No. 08-cr-00785, 2020 WL 806121,
 at *1n.3 (Feb. 18, 2020).


                                                                                         23
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.856 Filed 07/28/20 Page 24 of 34




 filed solely by the BOP. And an Application Note also explicitly confines the policy

 statement to such motions. See U.S.S.G. §1B1.13 (“Upon motion of the Director of

 the [BOP]…the Court may reduce a term of imprisonment…”); id. At cmt n.4 (“A

 reduction under this policy statement may be granted only upon motion by the

 Director of the [BOP].”); see also Brown at 449 (describing the old policy statement

 as “outdated,” adding that the Commission “has not made the policy statement for

 the old [statutory] regime applicable to the new one.”); United States v Ebbers, -- F.

 Supp. 3d----, 2020 WL 91399, at *4 (S.D.N.Y. 2020) (describing the old policy

 statement as “at least partly anachronistic”).

       Accordingly, a majority of district courts have concluded that the “old policy

 statement provides helpful guidance, [but]…does not constrain [a court’s]

 independent assessment of whether “extraordinary and compelling reasons’ warrant

 a sentence reduction under § 3852(c)(1)(A).” United States v. Beck, --- F. Supp. 3d

 ---, No. 13-cr-186-6, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019); see also

 Brown, 411 F. Supp. 3d at 451 (“[T]he most natural reading of the amended §

 3582(c)…is that the District Court assumes the same discretion as the BOP Director

 when it considers a compassionate release motion properly before it.”); United States

 v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) (“[D]eference to the BOP

 no longer makes sense now that the First Step Act has reduced the BOPs role.”);

 United States v. Redd, 2020 WL 1248493, at *7 (E.D. Va. Mar. 16, 2020)


                                                                                    24
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.857 Filed 07/28/20 Page 25 of 34




 (“Application Note 1(D)’s prefatory language, which requires a [catchall]

 determination by the BOP Director is, in substance, part and parcel of the eliminated

 requirement that relief must be sought by the BOP Director in the first instance…

 [R]estricting the Court to those reasons set forth in §1B1.13 cmt.n.1(A)-(C) would

 effectively preserve to a large extent the BOP’s role as exclusive gatekeeper, which

 the First Step Act substantially eliminated”); United States v. Young, 2020 WL

 1047815, at *6 (M.D. Tenn. Mar. 4, 2020) (“[T]he dependence on the BOP to

 determine the existence of an extraordinary and compelling reason, like the

 requirement for a motion by the BOP Director, is a relic of the prior procedure that

 is inconsistent with the amendments implemented by the First Step Act.”); Maumau,

 2020 WL at *2-*3 (D. Utah Feb. 18, 2020) (collecting cases).

       WHEREFORE, and for all the reasons argued in this Petition, Mr. Hassan

 request that this Honorable Court:

       A.     Schedule an immediate hearing, done remotely, via Zoom, or a

              similar online, video conference method;

       B.     In the alternative, Mr. Hassan requests that the Court render a

              decision on the Pleadings in this Case, without oral argument;

       C.     Order Mr. Hassan from the BOP immediately.


                                                Respectfully submitted,

                                                HALL MAKLED, PC


                                                                                   25
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.858 Filed 07/28/20 Page 26 of 34




                                           /s/ Amir I. Makled
                                           Attorney for Defendant
                                           23756 Michigan Ave, Ste. 300
                                           Dearborn, Michigan 48124
                                           Phone: (313) 788-8888
                                           Email: amakled@hallmakled.com

  Dated: July 27, 2020




                                                                           26
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.859 Filed 07/28/20 Page 27 of 34




        EXHIBIT A
Case
Case4:18-cr-20089-MFL-SDD
     4:18-cr-20089-MFL-SDD ECF
                           ECFNo.
                               No.104,
                                   103 PageID.860
                                        filed 06/12/20Filed 07/28/20 Page
                                                          PageID.830  Page281of
                                                                             of34
                                                                                3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                             Case No. 18-cr-20089-02
                                                     Hon. Matthew F. Leitman
 v.

 KHALED BILAL HASSAN,

           Defendant.
 ________________________________________________________________/

      ORDER DENYING WITHOUT PREJUDICE DEFENDANT’S MOTION
        FOR RELEASE FROM CUSTODY (ECF No. 99) AND AMENDED
          MOTION FOR RELEASE FROM CUSTODY (ECF No. 100)

        On May 29, 2020, Defendant Khaled Bilal Hassan filed a Motion for

 Compassionate Release (ECF No. 99). On May 30, 2020, Hassan filed an Amended

 Motion for Compassionate Release (ECF No. 100), and his original motion was

 stricken from the record.

        Under 18 U.S.C. § 3582(c)(1)(A), a defendant may not file a motion for

 compassionate release until “after the defendant has fully exhausted all

 administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

 on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

 by the warden of the defendant’s facility, whichever is earlier.” In Hassan’s motion,

 he acknowledges that he has not satisfied either requirement. (See Am. Mot. for




                                          1
Case
Case4:18-cr-20089-MFL-SDD
     4:18-cr-20089-MFL-SDD ECF
                           ECFNo.
                               No.104,
                                   103 PageID.861
                                        filed 06/12/20Filed 07/28/20 Page
                                                          PageID.831  Page292of
                                                                             of34
                                                                                3




 Compassionate Release, ECF No. 100, PageID.803.) But Hassan argues that “in this

 instance exhaustion is not required.” (Id.)

       On June 2, 2020 – three days after Hassan filed his amended motion – the

 Sixth Circuit clarified that the exhaustion requirement in § 3582(c)(1)(A) is

 “mandatory” and is not subject to any “judge-made exceptions.” United States v.

 Alam, --- F.3d ---, 2020 WL 2845694, at *2–4 (6th Cir. June 2, 2020). Thus, before

 Hassan can file a motion for compassionate release in this Court, he must either (1)

 exhaust his administrative remedies or (2) wait until 30 days have lapsed since the

 warden at his facility received his request for compassionate release.

       Accordingly, the Court DENIES WITHOUT PREJUDICE Hassan’s

 Motion for Compassionate Release (ECF No. 99) and his Amended Motion for

 Compassionate Release (ECF No. 100).           Hassan may re-file a motion for

 compassionate release in this Court after he has complied with § 3582(c)(1)(A), at

 which point the Court will consider the merits of Hassan’s motion.

        IT IS SO ORDERED.


                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE


 Dated: June 12, 2020




                                           2
Case
Case4:18-cr-20089-MFL-SDD
     4:18-cr-20089-MFL-SDD ECF
                           ECFNo.
                               No.104,
                                   103 PageID.862
                                        filed 06/12/20Filed 07/28/20 Page
                                                          PageID.832  Page303of
                                                                             of34
                                                                                3




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on June 12, 2020, by electronic means and/or
 ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9761




                                        3
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.863 Filed 07/28/20 Page 31 of 34




         EXHIBIT B
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.864 Filed 07/28/20 Page 32 of 34
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.865 Filed 07/28/20 Page 33 of 34




        EXHIBIT C
Case 4:18-cr-20089-MFL-SDD ECF No. 104, PageID.866 Filed 07/28/20 Page 34 of 34
